Citation Nr: 1008674	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  95-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a liver disorder, 
claimed as liver damage, as secondary to the service-
connected disability of porphyria cutanea tarda (PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision the RO in part denied entitlement to service 
connection for liver damage, including Hepatitis C, as 
secondary to service connected PCT.

The Veteran testified in August 2004 before the undersigned 
Veterans Law Judge. A copy of the hearing transcript issued 
following the hearing is of record.

In January 2005, the Board in part remanded to the RO the 
claim for service connection for liver damage, including 
Hepatitis C, as secondary to the service-connected PCT for 
additional development.  The Board remanded the claim again 
to the RO in September 2008 for additional development.


FINDING OF FACT

The objective medical evidence is in relative equipoise as to 
whether a liver disorder is related to service to include as 
proximately due to or the result of service-connected PCT.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing service connection for a liver 
disorder as secondary to service-connected PCT are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA. See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the Court's previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required. See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009).

Given the completely favorable disposition of the service 
connection issue decided below in granting the claim, any 
possible deficiencies in the duty to notify and to assist 
with respect to the current appellate review of the claim 
constitutes harmless error and will not prejudice the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  The Board will thus proceed with the adjudication of 
these appeals.

II.  Service Connection 

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability also can be service connected if it 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non- 
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995), it was made clear in the 
comments to the regulation that the changes were intended to 
place a burden on the veteran to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which clearly favors the 
claimant.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The record shows that the Veteran served during the Vietnam 
Era, with service in Vietnam.  The Veteran claims service 
connection for liver damage as proximately due to his 
service-connected PCT.  He makes no claim, however, that the 
claimed liver damage is due to exposure to herbicides while 
in Vietnam; and there is no evidence that the claimed 
disorder constitutes any such disorder that would implicate 
regulatory provisions providing for presumptive entitlement 
to service connection on the basis of such exposure.  See 
38 C.F.R. § 3.307, 3.309.  Nor is there any supportive 
evidence linking the claimed disorder to service on these 
grounds.  Therefore, no further discussion on this matter is 
necessary.  Notably, however, in an April 2001 decision, the 
Board did grant service connection for PCT, as a residual of 
exposure in service to the herbicide Agent Orange.

The Veteran essentially claims that he has a liver disorder 
claimed as liver damage, which is either proximately caused 
by, or aggravated by his PCT.  Porphyria is defined as any of 
a group of disturbances of porphyrin metabolism, 
characterized biochemically by marked increase in formation 
and excretion of porphyrins or their precursors and 
clinically by various neurologic and cutaneous 
manifestations.  The types are generally classified as 
hepatic, erythropoietic, and sometimes erythrohepatic, 
depending on the location of expression of the biochemical 
defect.  See Dorland's Illustrated Medical Dictionary 1519 
(31st ed. 2007).  Hepatic porphyria is a porphyria in which 
the excess formation of porphyrin or its precursors is found 
in the liver. Id.

PCT, is the most common form of porphyria, and is 
characterized by cutaneous photosensitivity that causes 
scarring bullae, hyperpigmentation, facial hypertrichosis, 
and sometimes sclerodermatous thickenings and alopecia; it is 
frequently associated with alcohol abuse, liver disease, or 
hepatic siderosis.  Urinary levels of uroporphyrin and 
coproporphyrin are increased and activity of uroporphyrinogen 
decarboxylase is decreased. Id.

Private treatment records include a January 1994 new patient 
consultation report in which Daniel L. Spitz, M.D., noted 
that the Veteran was being evaluated for an abnormally high 
ferritin level, abnormal liver function studies, and 
worsening skin rash that began over the previous two years.  
Dr. Spitz noted a past medical history of malaria treated in 
Vietnam and a questionable history of hepatitis that may have 
been related to the malaria.  Dr. Spitz noted a social 
history that the Veteran had not had anything to drink in 
eight years, previous to that, he drank two six packs daily.

Based on examination and laboratory test data, Dr. Spitz 
concluded the report with an impression that the triad of 
skin lesion, elevated ferritin, and abnormal liver function 
studies was consistent with an indication of PCT.  Dr. Spitz 
noted that this disease was secondary to abnormal 
manifestations of abnormal utilization in heme synthesis 
within the liver.  The plan was to conduct further studies to 
confirm PCT, and then treat with appropriate phlebotomies 
until ferritin level was in the low range.  Associated 
diagnostic testing also showed positive testing for hepatitis 
C.

Subsequent private treatment records in the 1990s show 
subsequent treatment for PCT including periodic phlebotomies.  
In a August 1995 report, Dr. Spitz noted that the last 
ferritin level was significantly decreased from the original.

A February 1996 VA progress note shows that the Veteran's PCT 
was being treated by phlebotomy about every three months, 
based on ferritin levels.

A December 1997 VA progress contains an assessment of PCT.  
The provider opined that this was the sporadic form of PCT 
since there was no family history.  He noted that in the 
sporadic form, uroporphyrinogen decarboxylase is detected 
only in liver tissue, while in the familial form, it is 
detected in all tissues.  The provider also opined that it 
appeared from the liver function tests that the liver was 
also affected, and that the Veteran was at an increased risk 
of developing hepatoma from liver cirrhosis. 

A January 1998 VA report of liver ultrasound examination 
contains a history that the Veteran had a history of PCT and 
on examination had hepatosplenomegaly; and had high liver 
function test statistics suggesting liver involvement.  After 
ultrasound examination, the report contains an impression of 
(1) heterogeneous echogenicity of the liver; (2) 
cholelithiasis demonstrated without evidence of acute 
cholecystitis; (3) borderline splenomegaly.

A November 2000 VA treatment note shows that the Veteran was 
seen by hematology for treatment of his PCT.  The treatment 
provider noted that the Veteran was being checked for alpha 
fetoprotein because patients with PCT have higher chances of 
hepatocellular cancer. 

A March 2001 VA hematology treatment record noted that 
Veteran had PCT, with iron overload syndrome, requiring 
phlebotomy twice a year. 

In a private progress note dated in June 2001, Dr. Spitz 
reported on a follow-up visit of the Veteran's PCT, noting 
the Veteran was doing reasonably well at that time, and was 
being maintained on intermittent phlebotomies.  After 
examination the impression was PCT.  Dr. Spitz opined that 
close management was required because as the ferritin and 
iron levels increase, a metabolic disorder can cause not only 
skin affects but obviously worsening liver disease as well.  
He also opined that liver disease can be a significant 
problem, requiring close management, checking ferritin levels 
and iron and iron-binding.

In a July 2001 letter, Dr. Spitz noted that at the time of 
the January 1994 initial consultation, the Veteran had a 
markedly elevated ferritin level and abnormal liver function 
studies; and that this and noted skin symptoms were the triad 
of symptoms for PCT, which was confirmed by skin biopsy.  Dr. 
Spitz noted that in 1994, liver functions were markedly 
elevated, and that the Veteran was initiated on therapy with 
phlebotomies.  His ferritin level was markedly decreased with 
multiple phlebotomies over a period of time, and he had 
significant improvement in skin lesions.  Liver functions 
improved with the multiple phlebotomies.

Notably, Dr. Spitz stated that PCT was shown to have systemic 
manifestations, including a higher incidence of cirrhosis and 
hepatic fibrosis; and hepatocellular carcinoma.  Dr. Spitz 
opined that the Veteran had concurrent liver disease 
secondary to poor iron metabolism; and that this combination 
of an increased ferritin and poor iron metabolism in the face 
of the acquired enzyme deficiency of PCT, had caused the 
Veteran to have worsening liver disease and skin 
manifestations, which would require life-long treatment with 
phlebotomies.

During a September 2002 VA examination of the liver the 
examiner noted that a liver ultrasound in 1998 showed mild 
splenomegaly.  The Veteran reported complaints of chronic 
fatigue.  After examination the report contains a diagnosis 
of PCT.  The examiner opined that the abnormal liver function 
test can be caused by the PCT but that the Veteran also had 
positive Hepatitis C.

In an October 2002 private progress note, Dr. Spitz noted 
that the past aggressive phlebotomies had corrected the 
abnormal liver function studies, which suggested that the 
abnormal liver function tests were related to an iron related 
syndrome or at least related to the PCT.  He noted also that 
the abnormal liver functions may have been related to the 
previous use of chloroquine or malaria or hepatitis noted 
during service in Vietnam.

The report of VA ultrasound of the liver in October 2002 
contains an impression of fibrofatty liver and/or 
inflammatory change; splenomegaly; and cholelithiasis.

The report of a VA liver biopsy in February 2003 contains a 
microscopic diagnosis of chronic Hepatitis C; moderate 
inflammatory infiltrate; moderate portal/periportal fibrosis 
with early bridging.

In an April 2003 private progress note, Dr. Spitz recorded 
diagnoses of PCT, Hepatitis C, and liver function 
abnormalities.  He noted that the Veteran did have a history 
of hepatitis C and Hepatitis B, but that the only confirmed 
diagnosis was PCT.  He noted that the etiology of abnormal 
inflammatory changes of a liver cannot be determined by 
biopsy, and that this was the basis on which the pathologist 
made a finding of hepatitis C.  Dr. Spitz noted that having a 
history of PCT could also cause liver damage; and that it had 
not been proven that hepatitis C had caused the inflammatory 
changes to the liver or cirrhosis. 

In a June 2004 private progress note, Dr. Spitz reported that 
the Veteran was being seen for follow-up treatment of his 
PCT, with great concerns about his liver and the concurrent 
multiple problems related to the liver.  The report contains 
an impression of (1) PCT, well-controlled with multiple 
phlebotomies, 8 to 10 per year; (2) Hepatitis C; and (3) 
liver disease with some portal fibrosis secondary to multiple 
etiologies including PCT, as well as his hepatitis.

In a July 2004 letter of summary, Dr. Spitz noted that the 
Veteran had a confirmed disorder PCT, a metabolic blood 
disorder that had skin and other organ manifestations, 
especially of the liver.  Dr. Spitz referenced studies 
showing that PCT caused liver disease or worsened an already 
existing liver problem.  He noted further that there was a 
direct relationship between increasing age and progressive 
distortion of the liver architecture resulting in fibrosis, 
and then hepatocellular carcinoma, at later ages.  Also 
patients with PCT were shown to have a higher incidence of 
hepatitis C virus infections as well as hepatoma.  

Dr. Spitz further noted that the Veteran had abnormal liver 
function studies with elevated hepatic enzymes; and a recent 
liver biopsy confirmed hepatic fibrosis and bridging 
consistent with early fibrosis and possible early cirrhosis 
present.  He noted that the Veteran had been found to have 
splenomegaly, which was a sign of liver disease.  Dr. Spitz 
further noted that the Veteran had gallstones, which were 
also a manifestation of PCT.  Based on all of the foregoing, 
Dr. Spitz opined that the Veteran had evidence of liver 
disease, for which he was undergoing frequent phlebotomies 
and close laboratory monitoring.  Dr. Spitz noted that the 
Veteran had some other symptoms that were also related to his 
PCT, like that of profound fatigue.

In a private treatment note dated in March 2004, Eugene R. 
Schiff, M.D., opined that the Veteran's chronic hepatitis C 
had progressed to cirrhosis of the liver; and that this was 
the explanation for the Veteran's splenomegaly, which 
apparently had been present since 1998.

In a March 2005 letter, Dr. Spitz noted that the Veteran's 
skin manifestation of his PCT had been well controlled by 
frequent phlebotomies, and presently requiring a phlebotomy 
about every two months.  Dr. Spitz noted that hepatomegaly 
and other abnormal liver function abnormalities can be caused 
by PCT; that long-term complications of PCT can include liver 
disease like cirrhosis or hepatoma; and that PCT concurrent 
or concomitant with other liver disorders can increase the 
potential risk for long-term serious complications.  Dr. 
Spitz noted studies showing that PCT and hepatitis C together 
increases the risk of cirrhosis and possibility of 
hepatocellular carcinomas.  

The report of an August 2006 VA examination of the liver 
contains a liver biopsy report showing a microscopic 
diagnosis of chronic hepatitis C; moderate inflammatory 
infiltrate; moderate portal/periportal fibrosis with early 
bridging.  The examiner opined that the most likely risk 
factor for the cause of chronic liver disease was Hepatitis 
C.  There is no mention in the report of the Veteran's PCT in 
relation to an opinion on the etiology of any hepatic 
pathology.

In a September 2006 addendum to the August 2006 VA 
examination report, the examiner provided an opinion that the 
"liver pathology of this patient's hepatitis C is at least 
as likely as not as the liver pathology of his porphyria 
cutanea tarda."  This meaning that hepatitis C and porphyria 
cutanea tarda were both equally likely causative agents of 
the Veteran's liver pathology; both at least as likely as not 
the cause.  The examiner added a caveat though that the 
Veteran already had phlebotomies many years prior to the 
biopsy in 2003, and thus the iron overload had improved and 
was not seen in the liver.

A VA progress note dated in September 2006 shows that, based 
on risk factors found in relevant medical literature, a VA 
staff physician opined that Hepatitis C was not caused by or 
the result of PCT.  The physician opined that Hepatitis C is 
one of the risk factors that precipitates PCT.  The physician 
opined essentially that PCT did not aggravate liver function 
tests.  The physician also opined that the cirrhosis seen in 
the Veteran's liver biopsy was less likely due to PCT, based 
on literature review he provided; and based on a finding that 
iron was not seen in the liver biopsy done in 2002.  The 
literature review cited included the following with respect 
to PCT as a causative agent: "Cirrhosis has been reported in 
up to one third of cases, but has been much less common in 
most series.  Distorted lobular architecture and cirrhosis 
are more common in older patients with long-standing disease 
and at autopsy." 

The report of a November 2009 VA examination of the liver 
shows that the examiner diagnosed the Veteran's current liver 
condition as cirrhosis of the liver.  
The examiner opined that it was less likely (not likely) that 
the Veteran's diagnosed liver conditions were proximately due 
to or the result of the PCT.  The examiner opined that it was 
less likely that the cirrhosis was due to PCT.  In this 
regard the examiner noted that while liver disease is present 
in PCT, that cirrhosis is less common; and the Veteran had 
hepatitis C infection first, and then had excessive alcohol 
intake, and both conditions triggered the PCT.  

The examiner opined that it was not likely that the current 
symptom of the liver disease, chronic fatigue, was due to 
PCT; and that the symptoms were due to hepatitis C.  

The examiner opined that it was not likely that the PCT 
aggravated or accelerated any liver conditions identified as 
cirrhosis because his PCT was now controlled and stabilized 
by frequent phlebotomy, and his ferritin level was now 
normal.  The examiner opined that the cirrhosis was more 
likely from hepatitis C than PCT because the skin lesions had 
stabilized and ferritin levels were normal since 2005; and 
because the Veteran had 111,000,000 hepatitis C viruses 
circulating.  

The examiner stated that he was withdrawing an earlier 
opinion of September 2006 on the basis that one can not 
measure liver ferritin levels on biopsy alone.  The examiner 
also presented some information from medical literature 
addressing etiologies/causes of PCT and liver pathology, 
including hepatitis C.  Of note with respect to liver disease 
etiology, the examiner cited the following excerpts: (1) 
"chronic liver disease is common in sporadic PCT" including 
steatosis, mild to severe inflammation, hepatic fibrosis, and 
cirrhosis; (2) "a strong association between the sporadic 
form of PCT and HCV has been demonstrated in multiple 
studies;" and (3) PCT is almost always associated with 
abnormal liver function tests...even in cases not associated 
with hepatitis C virus infection."

At the conclusion of the report the examiner discussed and 
discounted an opinion of Dr. Spitz as to the etiology of the 
Veteran's service-connected PCT.

At bottom, there are two opposing opinions in this case.  
Basically, one opinion, given consistently over a number of 
years in the context of treatment by the Veteran's treating 
private physician, Dr. Spitz, is essentially that there is 
hepatic symptomatology that is proximately due to, and/or is 
aggravated by, the Veteran's service-connected PCT.  In 
opposition to that, is the opinion as given by the VA 
examiner at the November 2009 VA examination.  

The Board here finds that based on the evidence overall, as 
discussed above, the evidence is at least in equipoise on 
this matter; which is all that is required for a grant.  This 
is shown to be a complex area of medicine, with evolving 
science as shown in the medical literature on file and 
discussed in summary above.  As discussed, "chronic liver 
disease is common in sporadic PCT", even in cases of 
preexisting hepatitis C.  The multiple opinions in favor of 
the Veteran's claim by of his treating physician in 
connection with treatment offers cogent reasoning for 
acceptance of that opinion.  Much of the treatment was based 
on the premise that the PCT was causing liver pathology.  
Even some citations recorded in the November 2009 VA 
examination report, which contains the opposing opinion, 
reflect a strong association between PCT and liver pathology.

Thus, based on the foregoing, the Board finds that the 
evidence of record is at least in relative equipoise as to 
whether a liver disorder is related to service, as 
proximately due to the service-connected PCT.  Accordingly, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a liver disorder is proximately due to the 
service-connected PCT.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310. 


ORDER

Service connection for a liver disorder, as secondary to the 
service-connected PCT is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


